Hall, Judge.
1. Code § 70-306 requires that “the opposite party” be served with a copy of the rule nisi (motion for new trial), and this term has been construed as including “all persons, if more than one, who were parties to the case and who are interested in sustaining the verdict.” Carmichael v. City of Jackson, 194 Ga. 664 (22 SE2d 470). Ergo, all persons interested in sustaining the judgment below, or who would be affected by its reversal, are indispensable parties in the motion for new trial.
2. Where there is a joint judgment in favor of Frank L. Roquemore and James W. Roquemore (condemnees) in the amount of $15,000; the condemnor files a motion for new trial which refers only to Frank L. Roquemore; the rule nisi is directed only to Frank L. Roquemore; James W. Roquemore moves to dismiss the motion for new trial; and no amendment is filed by condemnor to make James W. Roquemore a party to said motion for new trial and rule nisi, it is not error for the ' trial court to sustain a motion to dismiss the motion for new trial.

Judgment affirmed.


Felton, C. J., and Bell, J., concur.